Citation Nr: 1123129	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-15 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a skin disability of the hands and feet.

2.  Entitlement to service connection for prostate disability.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the above Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2009, a statement of the case was issued in February 2010, and a substantive appeal was received in April 2010.

In addition, the Board observes that the Veteran's notice of disagreement and substantive appeal included the issues of entitlement to service connection for posttraumatic stress disorder (PTSD), hearing loss, and tinnitus.  Subsequently, the RO, in a December 2010 rating decision, granted service connection for those disabilities.  Because those claims have been fully resolved in the Veteran's favor and he has not appealed either the initial rating or effective date assigned for those disabilities, they are no longer subject to appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a prostate disability and a skin disability.

With regard to the claim of entitlement to service connection for prostate disability, the Board notes that the Veteran was afforded a VA examination in October 2008.  During the examination, the Veteran reported that he underwent a prostate biopsy in 2001, which showed microscopic cancer.  The examiner noted that several subsequent biopsies had been performed that were benign and the VA treatment records did not confirm a diagnosis of prostate cancer.  The examiner ultimately diagnosed the Veteran with increased prostate specific antigen (PSA).  However, the examiner did not include a medical opinion regarding the relative probability of a nexus relationship between the Veteran's currently diagnosed prostate disorder and his period of service.  Further, since the medical examination, the Veteran has been diagnosed with prostate hyperplasia.  See November 2010 VA treatment record.  


In consideration of the foregoing, the Board finds that a remand for another VA medical examination, to include an opinion which is based on full consideration of the Veteran's documented medical history and assertions and supported by a clearly stated rationale, is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

With regard to the Veteran's claim of entitlement to service connection for a skin disability, the Board notes that the Veteran wrote, in October 2009, that his feet had been peeling and burning since serving in Vietnam.  The Veteran's statements describing the onset and duration of his claimed skin disability are competent.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (stating that lay testimony is competent as to symptoms of an injury or illness, which are within the realm of personal knowledge); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (providing that lay testimony is competent to establish the presence of observable symptomatology, such as varicose veins, and may provide sufficient support for a claim of service connection).  However, the Veteran has not been afforded a VA medical examination to specifically assess the nature and etiology of this claimed disability.  VA has a duty to assist claimants in the development of facts pertinent to their claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A.  Because the Veteran has competently reported experiencing a continuity of symptomatology since service as it relates to his claimed skin disability, the Board finds that a remand for a VA medical examination and medical nexus opinion is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Further, in light of the need to return the case for additional development, the AMC/RO should request and obtain any recent VA treatment records relevant to the claims on appeal.  See 38 U.S.C.A. § 5103A; 38 U.S.C.A. § 3.159(c); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Lastly, the Board notes that the Veteran has reported that he was in receipt of social security benefits.  See statement dated October 9, 2009.  It is unclear, however, whether the Veteran is in receipt of social security disability or retirement benefits.  Therefore, the RO/AMC should also clarify whether the Veteran is in receipt of SSA disability benefits and, if so, whether his receipt of such benefits is related to any of the issues on appeal.  If the Veteran reports receipt of social security disability benefits related to any of his claimed disabilities, request the records related to his award of benefits from SSA and associate them with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  Request any relevant VA treatment records (not already of record) from the VA Southern Nevada Healthcare System from November 2010 to the present.  The search should include any archived or retired records.  Once obtained, the treatment records should be associated with the claims folder.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  Contact the Veteran to clarify whether he is in receipt of social security disability benefits and, if so, whether his receipt of such benefits is due to any of his claimed disabilities.  If the Veteran is in receipt of disability benefits related to any of his claimed disabilities, request from the SSA all records related to the Veteran's claim for benefits, including all medical records and copies of any decisions or adjudications and associate them with the claims folder.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

3.  After the actions in (1) and (2) are accomplished, the Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed prostate disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  

After reviewing the claims file and examining the Veteran, the examiner should identify any prostate disability found to be present since the Veteran filed his claim in April 2008.  As to any prostate disability which is diagnosed, the examiner should respond to the following:

Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's prostate disability was initially manifested during or is causally related to his active duty service or any incident therein (to include presumed herbicide exposure); or was caused or aggravated by the Veteran's service- connected PTSD (as suggested by the Veteran in his April 2010 statement); or is such causation or initial manifestation unlikely (i.e., less than a 50-50 probability?

All opinions and conclusions expressed must be supported by a complete rationale in the report.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

4.  After the actions in (1) and (2) are accomplished, the Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed skin disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After reviewing the claims file and interview and examination of the Veteran, the examiner should clearly report all skin disabilities found to be present since the Veteran filed his claim in April 2008.  As to each skin disability which is diagnosed, the examiner should respond to the following:

Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed skin disability was manifested during or is causally related to his active duty service or any incident therein (to include presumed herbicide exposure); or is such causation or initial manifestation is unlikely (i.e., less than a 50-50 probability?

All opinions and conclusions expressed must be supported by a complete rationale in the report.  If the opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

5.  After completion of the above and any further development deemed necessary by the AMC/RO, the issues on appeal should be readjudicated.  If the benefits sought are not granted, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. FERGUSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


